                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     CARL ARTHUR RENOWITZKY, aka                    Case No. 19-cv-05691-WHO (PR)
                                         CARL A.R. HITLER,
                                   5                   Plaintiff,                       ORDER OF DISMISSAL
                                   6             v.
                                   7
                                         PEOPLE OF THE STATE OF
                                   8     CALIFORNIA,
                                                                                        Dkt. No. 1
                                   9
                                                       Defendant.

                                  10
                                              Plaintiff sent a motion to the Court regarding various matters. Because a motion
                                  11
                                       alone cannot properly initiate a lawsuit, the Court sent a Clerk’s Notice advising him to file
                                  12
Northern District of California




                                       a complaint on the proper form (and an application to proceed in forma pauperis) by
 United States District Court




                                  13
                                       October 18, 2019. Plaintiff has failed to comply with the Clerk’s Notice. Accordingly, the
                                  14
                                       action is DISMISSED (without prejudice) for failing to comply with the Clerk’s Notice
                                  15
                                       and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  16
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  17
                                       such motion must contain (i) a complaint on this Court’s form; and (ii) a complete
                                  18
                                       application to proceed in forma pauperis (or full payment for the $400.00 filing fee).
                                  19
                                              Plaintiff’s “Ex Parte Motion for Felony Violations Upon Those In Authority That
                                  20
                                       Obstruct Justice” is DENIED as moot. (Dkt. No. 1.)
                                  21
                                              The Clerk shall terminate all pending motions, enter judgment in favor of defendant
                                  22
                                       and close the file.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: October 30, 2019
                                  25                                                    _________________________
                                  26                                                    WILLIAM H. ORRICK
                                                                                        United States District Judge
                                  27
                                  28
